Citation Nr: 0325990	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  98-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied entitlement to 
service connection for nicotine dependence and residuals of a 
cerebrovascular accident.  


REMAND

This case was certified to the Board in September 2002.  It 
was later determined that additional development of the 
evidentiary record was needed.  Development was therefore 
undertaken pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which 
became effective with respect to appeals such as this one 
that were pending before the Board on February 22, 2002.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  Additional 
evidence, which included private medical reports and 
pertinent records of the Social Security Administration, was 
associated with the claims file.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the VA's regulations required the Board to refer such 
evidence to the RO for initial consideration and preparation 
of a supplemental statement of the case unless the appellant 
(or his representative) waived in writing initial 
consideration by the RO or unless the Board granted the 
benefit sought.  See 38 C.F.R. § 20.1304(c) (2001).  The 
final rule that took effect on February 22, 2002, eliminated 
that provision.  See 38 C.F.R. § 20.1304 (2002) (eliminating 
waiver requirement).  As a result of the amendments made by 
the final rule, the Board could accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring the evidence to the RO for initial 
consideration or obtaining the appellant's waiver.  38 C.F.R. 
§§ 19.9(a)(2), 20.1304 (2002).  Because the Board could 
obtain or accept evidence and consider it without referring 
it to the RO for initial consideration, no supplemental 
statement of the case relating to such evidence needed to be 
issued.  Rather, the appellant was furnished a copy of the 
evidence obtained and provided with the opportunity to submit 
additional relevant evidence or argument within 60 days of 
the date of the Board's notification.  See 38 C.F.R. § 
20.903(b).  

Before the veteran could be provided with a notice pursuant 
to 38 C.F.R. § 20.903(b), the United States Court of Appeals 
for the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit held that this was contrary to the 
requirement of 38 U.S.C. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary."  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1341-42 
(Fed. Cir. 2003).  Under the law, final decisions on appeals 
to the Secretary are made by the Board.  38 U.S.C.A. § 
7104(a) (West 2002).  

Although the development undertaken by the Board was mostly 
completed, it does not appear the records of Drs. Lyon and 
Santoro were obtained, although medical releases were 
received from the veteran in July 2003.  

In addition, the letter that the RO sent to the veteran in 
May 2001 advising him of his rights under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, which became effective during the pendency of this 
appeal, includes the request that the veteran submit 
requested information and evidence in support of his claim 
"by August 3, 2001."  

Regulations implementing the VCAA became effective on August 
29, 2001.  (The most recent supplemental statement of the 
case was issued in this case on August 27, 2001.)  The VCAA 
regulations include the provisions of 38 C.F.R. § 
3.159(b)(1), which states in pertinent part that if a 
claimant does not respond within 30 days to a VA request for 
pertinent evidence or information in his possession that 
might substantiate his claim, VA may decide the claim prior 
to the expiration the one-year period provided in the VCAA 
(38 U.S.C.A. § 5103(b) (West 2002)) based on all the 
information and evidence contained in the file.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

The Federal Circuit noted, however, that if VA is able to 
substantiate a claim for benefits without the need for 
additional information or evidence, there would be no basis 
for concluding that § 5103 would preclude such an award 
before the expiration of one year.  Id.  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should issue a letter to the 
veteran again advising him of his rights 
under the VCAA; the letter must make 
clear to the veteran that he has a year 
to comply with any RO request for 
evidence and information necessary to 
substantiate his claims.  

2.  The RO should attempt to obtain 
pertinent medical records from Jack Lyon, 
M.D., Morrilton Medical Center, P.A., #10 
Hospital Drive, Morrilton, AR  72110 
regarding his treatment of the veteran 
for a cerebrovascular accident.  The RO 
should also attempt to obtain pertinent 
medical records from Ian Santoro, M.D., 
9501 Lile Drive, S-600, Little Rock, AR  
72205, regarding his treatment of the 
veteran for hypertension.  The releases 
for the records of Drs. Lyon and Santoro 
are of record.  Any records obtained 
should be associated with the claims 
file.  

3.  After undertaking any further 
indicated development, the RO should 
review the record and readjudicate the 
claims currently on appeal, taking into 
account the holding of the Federal 
Circuit in Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, supra.  If 
the benefits sought on appeal are not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



